FILED

UNITED sTATEs DISTRICT CouRT DEC 2
FoR THE Disriucr oF coLuMB1A m l 3011

 l‘,rfr.,‘:';‘,;’:,zt% Erz:z:zztst

Lamar Burks, )

Petitioner, l

v. § Civil Action No.  22nd
United States Department of Justice, §

Respondent. §

MEMORANDUM OPH\HON

This matter, brought pro se, is before the Court on its initial review of the petition for a
writ of mandamus and application for leave to proceed in forma pauperis ("IFP"). Upon review
of the petition, the Court finds that petitioner has failed to state a claim for such extraordinary
relief. lt therefore will grant the IFP application and dismiss the petition pursuant to 28 U.S.C.
§ l9l 5A (requiring dismissal of a prisoner’s complaint upon a determination that the complaint.
among other grounds, fails to state a claim upon which relief can be granted).

Petitioner, a Texas prisoner, seeks an order to compel the Department of Justice to
investigate his claim that he was "wrongly convicted of [] murder . . .  Pet. at 2. The
extraordinary remedy of a writ of mandamus is available to compel an "officer or employee of
the United States or any agency thereof to perfonn a duty owed to plaintiff." 28 U.S.C. § l36l.
The petitioner bears a heavy burden of showing that his right to a writ of mandamus is "clear and
indisputable." In re Cherzey, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted).

"lt is well-settled that a writ of mandamus is not available to compel discretionary acts."
Cox v. Sec'y ofLabor, 739 F. Supp. 28, 30 (D.D.C. l990) (citing cases). The United States

Attorney General has absolute discretion in deciding whether to investigate plaintiffs claim. As

a general rule applicable to the circumstances of this case, such decisions are not subject to
judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir. 1995); see
id. at 1480 ("A court may properly issue a writ of mandamus only if the duty to be performed is
ministerial and the obligation to act peremptory and clearly defined The law must not only
authorize the demanded action, but require it . . . .") (citations, internal quotation marks and
footnote omitted).

Furthermore, it is established that mandamus relief is not available when, as here, an
adequate remedy exists to address the underlying claim. See Muhamrnaa’ v. Close, 540 U.S. 749,
750 (2004) ("Challenges to the validity of any confinement or to particulars affecting its duration
are the province of habeas corpus[.]") (citation omitted); ChaIman-Bey v. Thornburgh, 864 F.2d
804, 806 (D.C. Cir. 1988) (where "habeas is an available and potentially efficacious remedy, it is
clear beyond reasonable dispute that mandamus will not appropriately lie"); see also Willz'ams v.
Hill, 74 F.3d l339, 1340 (D.C. Cir. 1996) (stating that "it is well-settled that a [person] seeking
relief from his conviction or sentence may not bring [actions for injunctive and declaratory
relief]") (citations omitted); accord Jackson v. Scalia, 780 F. Supp. 2d 8l, 83 (D.D.C. 201 l).

The instant petition provides no basis for issuing a writ of mandamus Therefore, the
Court will dismiss this action for failure to state a claim upon which relief can be granted. A

separate Order accompanies this Memorandum Opinion.

/@€M ii/}a;a

'United States'District Judge
Date: December ZO , 2011